DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 was filed after the mailing date of the Notice of Allowance on 03 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 19 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/782,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 
Claim 15. 	(Currently Amended) A method of providing a thermoformed article, the method comprising extruding a sheet comprising polymeric materials, 
extruding a sheet comprising polymeric materials,
conditioning the sheet with an outer surface of a rotating roller and the outer surface of the rotating roller has a surface roughness of greater than or equal to about 100 Ra (microinches) and less than about 340 Ra (microinches) to block axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller, 
rotary thermoforming the sheet onto a mold to provide an article-blank web, and 
cutting the article-blank web to provide the thermoformed article having a clarity of about or greater than about 54.6% as measured using ASTM D 1746, 
wherein the rotary thermoforming stage includes applying the sheet to a rotary thermoformer, the rotary thermoformer including a rotor mounted to rotate about a rotation axis of the rotary thermoformer, the mold which is coupled to the rotor for rotation therewith, and a curl-blocking strip coupled to the rotor and including a plurality of protrusions that extend radially outward away from the rotor toward the sheet to engage and block the sheet from curling away from the rotor during the rotary thermoforming stage.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Winstead in view of Sienkiewicz teaches all the claimed limitations including that a surface roughened texture on a polymer can be embossed into any suitable surface roughness texture (Office Action dated on 08/20/2020, page 4-6), but does not specifically teach that a first surface roughness of the outer surface of a rotating roller for conditioning a sheet is greater than or equal to about 100 Ra (microinches) and less than about 340 Ra (microinches) to block axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller along a portion of the sheet contacted by the at least a portion of the outer surface, and the conditioning with the roller with having the first roughness results in a thermoformed article has a clarity greater than about 54.6 % as measured using ASTM D 1746.
Although Sienkiewicz teaches that any surface roughness can be applied to a polymer sheet, Sienkiewicz is silent to a specific range of the surface roughness and does not teach the surface roughness is relevant to control the movement of the polymer sheet and the clarity of a final sheet. Moreover, although it would be theoretically acceptable that the smoother the surface roughness of an object made of a transparent polymeric material would result in the greater clarity of the object, it would not be obvious to condition a preform of the object to the surface roughness in order to achieve the (final) object with a desired clarity. In addition, the surface roughness for the intended function of blocking axial and circumferential movement of the polymer sheet would not always cause to achieve the greater clarity. Rather, the greater surface roughness for the better intended function of controlling the movement of the polymer modified Winstead does not teach the method of providing a thermoformed article as recited in claim 1.
Therefore, Winstead in view of Sienkiewicz does not teach or suggest the limitation of claim 1. Thus, the independent claim 1 is allowable, and claims 2-9, and 21 are allowable as being dependent from the allowable claim 1. 
Regarding claims 10 and 15, the claims include the following limitation in common: 
“conditioning the sheet with an outer surface of a rotating roller and the outer surface of the rotating roller has a surface roughness of greater than or equal to about 100 Ra (microinches) and less than about 340 Ra (microinches) to block axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller” and 
 “to provide the thermoformed article having a clarity of about or greater than about 54.6% as measured using ASTM D 1746.”
	Winstead in view of Sienkiewicz does not teach or suggest the limitation of claims 10 and 15 for the same reason set forth above regarding claim 1. Thus, the independent claims 10 and 15 are allowable, and claims 11-14, 22, and 24 and claim 23 are allowable as being dependent from the allowable claims 10 and 15, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744